I respectfully dissent from the majority decision to reverse the Deputy Commissioner's Opinion and Award insofar as the majority relies on a Form 28U Employee's Request that Compensation be Reinstated After Unsuccessful Trial Return to Work Pursuant to N.C. Gen. Stat. § 97-32.1, filed by plaintiff.  The Form 28U requires a statement by the employee's authorized treating physician, certifying that the employee is prevented from continuing the trial return to work due to the injury for which compensation has been paid.  In this case, the Form 28U was signed by a physician of plaintiff's own choosing who had not at the time the Form was submitted, or at any time thereafter, received authorization of the Commission as plaintiff's treating physician. For this reason, the Form 28U should be excluded from the record, and any findings of fact or conclusions of law which rely upon the information contained therein, should be stricken as unsupported by competent evidence of record.
                                  S/ _______________________ DIANNE C. SELLERS COMMISSIONER